Title: To Thomas Jefferson from Thomas Mann Randolph, 11 October 1822
From: Randolph, Thomas Mann
To: Jefferson, Thomas


My Dear Sir
Norfolk
11th Octr 1822
In consequence of the death of the Naval store keeper at the Navy yard of Gosport the situation (a very lucrative one) had become vacantMy wife’s brother Mr Beverly Browne, (who has for several Years held a situation in the Navy, & has always stood high in the estimation of his Commanders, & for whose steadiness, & integrity, I will vouch for with my life) is desirous of obtaining it, but I fear will fail from the absence of those Officers on whose interest he could depend, as there are many applicants, & delay may be fatal, I take the liberty to beg of you the favour of your influence with the Prest & Secty of the Navy (who has the gift of it to obtain the situation for Mr B—nothing but the great interest I feel in him, & my knowledge of his character would have induced me to prefer such a request which I trust will be sufficient apology—& as it is the first, so I assure you it will be the last—Mr B. knows nothing of this aplication—I find that Captn Crane has used & sold all the wine I mentioned to you,—I have not as yet been able to obtain any information respecting the otherBelieve me Sir with sentiments of the Sincerest Respect & Affection—Yrs. &c.Thos. M. Randolph